DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Interview
Examiner’s Comment
The Examiner and the attorney or record, Mr. MICHAEL J ATTISHA, spoke on 13 APRIL 2021 and 15 APRIL 2021 to discuss the drawings that were indicted to be submitted on 23 FEBRUARY 2021, were actually not submitted. 
On 15 APRIL 2021, Applicant has submitted new drawings of Figure 2B, 3B and 3C in a 312 Amendment.  
Examiner has considered and reviewed the drawing submitted on 16 APRIL 2021 and upon review, the drawings are acceptable and there are no longer any pending drawing objections and this does not change the reasons for allowance indicted on 26 MARCH 2021. 
Claims 1, 4-6, 8-10, 12-19 and 21-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797